Exhibit 10.4

 

 

Notice of Special Grant of Stock Options

and Option Agreement

(Transition Agreement)

   

Harley-Davidson, Inc.

ID:      39-1805420

3700 West Juneau Avenue

Milwaukee, WI  53208

  LOGO [g22118harley-logo.jpg]

 

«FirstName» «LastName»

«Address1»

«City,» «State» «Zip»

«Country»

   

 

Option Number:

Plan:      2009 Incentive Stock Plan

ID:

 

 

Effective <insert date> (the “Grant Date”), you have been granted a(n)
Non-Qualified Stock Option to buy <insert number of shares> shares of
Harley-Davidson, Inc. (the “Company”) stock at «price» per share.

The total option price of the shares granted is «$ amount».

Shares in each period will become fully vested on the date shown:

 

Shares

  

Vest Type

  

Full Vest

  

Expiration

«shares»          «shares»          «shares»         

These options are granted under and governed by the terms and conditions of the
Company’s 2009 Incentive Stock Plan and this Option Agreement including Exhibit
A; provided that the occurrence of a Change of Control (as defined in the Plan)
shall not, in and of itself, cause otherwise unvested options to become vested.
Unless the Committee has exercised its discretion under Section 17(c) of the
Plan to provide a result more favorable to you, whether or not the vesting of
otherwise unvested options is accelerated following such Change of Control shall
be determined in accordance with the provisions of the Transition Agreement then
in effect between you and Harley-Davidson, Inc. (or, if you had been but are not
then a party to a Transition Agreement, the provisions of the Transition
Agreement that would have applied if the last such Transition Agreement to which
you were a party had continued).

You may return this Option Agreement to the Company (in care of the Vice
President and Treasurer) within thirty (30) days after the Grant Date, and by
doing so you will forfeit any rights under this Option Agreement. If you choose
to retain this Option Agreement beyond that date, then you accept the terms of
these options and agree and consent to all amendments to the Plan and the
Company’s 1995 Stock Option Plan and 2004 Incentive Stock Plan through the Grant
Date as they apply to these options and any prior awards to you under such
plans.

 

Vice President and Treasurer   Date:     Time:    



--------------------------------------------------------------------------------

Exhibit 10.4

Exhibit A to Option Agreement

If you cease to be employed by the Company by reason of Retirement (as defined
in the Company’s 2009 Incentive Stock Plan), then, effective immediately prior
to the time of cessation of employment, options to purchase all shares that were
not previously vested will become fully vested except where Cause (as defined
below) existed prior to the time of cessation of employment. The exercisability
and termination of such options following Retirement will remain subject to
Section 7(g)(ii) of the Company’s 2009 Incentive Stock Plan.

“Cause” shall mean (1) your conviction of a felony or a plea by you of no
contest to a felony, (2) willful misconduct on your part that is materially and
demonstrably detrimental to the Company, (3) your willful refusal to perform
requested duties consistent with your office, position or status with the
Company (other than as a result of your physical or mental disability) or
(4) other conduct or inaction that the Committee determines in its discretion
constitutes Cause. With respect to clauses (2), (3) and (4) of this paragraph,
Cause shall be determined by a majority of the Committee (as defined in the
Company’s 2009 Incentive Stock Plan) at a meeting held after reasonable notice
to you and including an opportunity for you and your counsel to be heard. The
Committee shall not have the right to determine that Cause exists pursuant to
clause (4) of this paragraph following the occurrence of a Change of Control (as
defined in the Company’s 2009 Incentive Stock Plan). All determinations of the
Committee hereunder shall be final.